BLOODWORTH, Justice
(dissenting).
I must respectfully dissent, as I would quash the writ as improvidently granted. The decision of the Court of Civil Appeals did not, in my judgment, misapply the rule of appellate review by weighing the evidence, as suggested in the majority opinion. To the contrary, it adhered to the rule of appellate review that is, the trial court will be reversed only if its judgment is clearly and palpably wrong or is without supporting evidence or is manifestly unjust. Jefferson Home Furn. Co. Inc. v. Jefferson Furn. Co., Inc., 349 So.2d 5 (Ala.1977); Sterling Oil of Oklahoma, Inc. v. Pack, 291 Ala. 727, 287 So.2d 847 (1973).
FAULKNER, JONES and SHORES, JJ., concur.